Hines, J.,
dissenting. I dissent from the opinion of the majority in this case. I do so with considerable misgiving, as I am without the aid and comfort of a single one of my associates; but, being committed with my whole soul to the doctrine of religious freedom, including freedom from molestation in matters of conscience, I feel in duty bound to give vent to my inability to agree to the conclusion reached by my able associates.
The ordinance of the City of Borne provides that “the Board of Education shall require some portion of the King James version of the Bible, of either the Old or New Testaments, to be read and prayer offered to God in the hearing' of the pupils of the Public Schools of the City of Borne daily during the regular sessions of these schools; . . that these readings and prayers shall be conducted by the Principals of said schools, or by persons invited by them for such services, and the selections of Scripture to be read shall be made by the persons conducting the readings, and the readings shall be without comment.” This ordinance further provides that “ exemption from attendance on these readings and prayers shall be granted to any pupil or pupils whose parents or guardians shall present to the Superintendent of the Schools request in writing for such exemption upon the ground of conscientious objections.”
This ordinance is attacked on the ground that it conflicts with these provisions of the State constitution: (a) “All men have the natural and inalienable right to worship God, each according to the dictates of his own conscience, and no human authority should in any case control or interfere with such right of conscience.” (b) “No inhabitant of this State shall be molested in person or property, or prohibited from holding any public office or trust, on account of his religious opinions; but the right of liberty of conscience shall not be so construed as to excuse acts of licentiousness, or justify practices inconsistent with the peace and safety of the State.” (c) “No money shall ever be taken from the public treasury, directly or indirectly, in aid of any church, sect or denomination of religionists, or of any sectarian institution.”
This ordinance violates the rights secured by all the above constitutional provisions; and therefore is unconstitutional and void. *785The first provision -declares the natural and inalienable right of the individual to worship God according to the dictates of his own conscience; and guarantees and safeguards this sacred right of conscience by declaring that no human authority, not even the board of commissioners of the City of Borne, shall in any case control or interfere with such right of conscience. . Yet this ordinance provides a system of worshipping God, consisting of reading the King James Version of the Scriptures and prayers, and names the principals of the Borne schools, or the persons selected by them, as the ministers of the system. This ordinance establishes a system of worship for the schools of Borne, and thus in this case controls or interferes with the individual worship of God. Boger "Williams said: “No one should be bound to worship, or to maintain a worship against his own consent.” Beligious freedom includes the right not to worship God at all. All the pupils of the Borne public schools, unless their parents or guardians, in writing, request that they be excused, are bound to attend these religious exercises. The unexcused children are bound to attend and listen to this worship. It will not do to say that parents or guardians, having conscientious objections to the Borne system of worship, can exempt their children or wards from attendance thereon, and that this exception saves the constitutionality of this ordinance. .The exemption of certain classes from the operation of an unconstitutional enactment will not save its face.
The second provision of the State constitution, above set out, provides that “No inhabitant of this State shall be molested in person or property . . on account of his religious opinions.” Does this ordinance conflict with this provision? Is the language, “molested in person,” confined to deprivation of personal liberty and to the infliction of stripes or punishment, because of one’s religious beliefs ? It seems to me that this language has a much broader significance. It treats the person ’as made up of body, mind, and spirit. To molest is to vex, worry, or disturb. Anything which vexes, worries, or disturbs a person in body, mind, or soul falls within the meaning of this language!
The religious opinions of the Catholics proscribe the King J ames version of the Scriptures. The beliefs of the J ews condemn the teachings of the New Testament, which constitutes, a part of this version of the Bible. Various branches of the Protestant *786Church base their peculiar tenets upon certain texts of the New Testament’ found in this version. The reading of this version offends and molests the Catholics and the Jews. The reading 'of certain texts of this version will molest certain sects of Protestants. The system of worship provided for in this ordinance will offend the .deists, atheists, and agnostics. This molestation of these various sects will or may come from the enforcement of this ordinance, and on account of their religious beliefs; and falls within the condemnation of this provision of our State constitution. Parents and guardians who may be deists, atheists, or agnostics, and even "Christians with strong. convictions, may be loath to disclose their objection to this worship, for fear they might be subjected to criticism, if they were to request in writing that their children or wards be excused from attendance.
Finally, this ordinance falls within the spirit, if not within the letter, of the provision of our State constitution which declares that “No public money shall ever be taken from the public treasury, directly or indirectly, in aid of any church, sect, or denomination of religionists, or of any sectarian institution.” We can not disguise the fact that making the reading of the King James version of the Bible a part of the worship of the public schools puts municipal approval upon that version, and thus discriminates in favor of and aids the Protestant sects of the Christian religion. So the selection of the Douay Bible would put the stamp of municipal approval on -it; and thus discriminate in favor of and aid the Catholics. The public schools are supported by taxation. Members of all denominations of religionists contribute to the funds by which they ar-e supported. No public funds can be lawfully taken from the public treasury and used in any manner which aids" any sect or denomination. The use of such funds, in funning public schools, in which a curriculum exists and which aids any sect, is forbidden by this provision.
I recognize the perils of the public schools to morals and religion, due to the lack of moral instruction; and the importance of supplying the teaching of morals and religion. Yet this must be accomplished by methods which keep the State and Church separate, which protect the natural and inalienable right of any individual to worship, or not to worship, God according to the dictates of his own conscience, and under which no aid is given to any sect or denomination.